Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Status of the Claims
Claims 1-19 are pending, claims 3-11, 14 have been cancelled and claim 20 has been added.  Applicants have withdrawn their IDS of 12-5-2019 due to an incorrect citation.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10, 12, 13, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 2, 4-9 and 12, 13, 15-20 are indefinite in that reference is made to references which are not readily available to the public, which make the claims incomplete, since they cannot stand on their 
			

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 1, 2, 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ukai et al. (3,997,674)in view of Alther (2,682,471) and Cook et al  (5,736,178).
           Ukai et al. disclose a composition containing a dispersion made of a water soluble polymer, such as polysaccharides and a hydrophobic substances, such as natural waxes which are applied as a coating to cover the outer surface of an agricultural product to form a coating membrane upon drying (abstract).  The reference discloses that applies can be treat to form a membrane covering the outer surfaces of applies (para. 51).   Claim 1 differs from the reference as to whether the protective layer is continuous and uninterrupted protective layer.  However, the reference discloses that the membrane covers the outer surface of the apples, and the composition contains microvoids (51).  However, the reference discloses forming a film of hydrophobic was on the surface of the vegetables to suppress passage of gasses (para. 11).  The reference discloses that processes were known of forming on the surface of for instance an egg, a hydrophobic material, such as wax (para. 17), under “Background of the invention”.  Therefore, if one did not want to improve on the respiration of the apples, as disclosed by Ukai et al, it would have been obvious to use a former method of coating the apples with wax. 
Claim 1 has been amended to require that the product is handleless, and contains edible layers of coating and that the coating is continuous to deter any degrading elements into the inner core or pulp and where the product is made so that no amounts of Salmonella can be found in the product using the claimed coating material, and where the coating is one of chocolate, caramel and candy.  However, Alther discloses a chocolate covered cherry, where the  fruit is in the center with a syrup, and the fruit (cherry) .  The cherry or fruit is continuously covered with chocolate  and is also without a handle since the fruit is fully covered (col. 5, lines 1-19).  As the fruit is continuously covered with chocolate as in claim 1, it is seen that it would also have deterred entry of bacteria into the fruit absent a showing to the contrary. The composition of Alther was seen to be free of salmonella since the composition has been shown.    Therefore, it would have been obvious to coat a fruit, and to make handleless, and to completely coat the fruit as shown by Alther in the composition of Ukai et al.  to make a handleless food product.   
Claim 1 further requires a coating of chocolate.  Cook et al. discloses an edible, continuous coating which can be applied to a substrate which can be an apple (31, 32, 46).  Multiple layers can be applied to the substrate (33).  Official Notice is taken that caramel is a well-known coating on apples.  It would have been within the skill of the ordinary worker to use other well -known coatings such as chocolate.  In summary, applicants claim a formula for making chocolate coated apple products that use or eliminate common ingredients, and do not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  Therefore, it would have been obvious to use a chocolate coating on a coating of unknown composition, since chocolate is a common coating.  
Apples were disclosed as in claim 2 (Ukai et al.  para. 5). 
The further limitations a below have been disclosed by Ukai et al.
Claim 4 further requires that one or more layer of coating can be applied.  The reference discloses that coating “layers” were then dried on the fruit (para. 94).  
Claims 5 and 10 require that the food product has a shelf life of 4 weeks or 12 weeks when stored at 4 C.  The reference to Ukai et al. discloses that the apples were stored at room temperatures for 142 days (20 weeks)  and compared to control apples without surface processing (para. 51 and 52).  Since, very little change occurred in the apples treated with the composition of the reference, it is seen that this would also mean that the shelf life was at least 4 or 12 weeks as claimed.  Claims 5 and 10 have been amended to require that the combination of the edible layers of coating and the outer skin affords the product with a shelf life of 4 to 12 weeks.  As it has been disclosed by Alther that it was known to continuously coat a fruit with chocolate which would have made an edible layer, along with the skin of the fruit, it is seen that such would have been provided a shelf life of 4 weeks.  

Claims  6- 9, 12, 13, 12, 15-20  are rejected under 35 U.S.C. 103 as being unpatentable over Ukai et al. as applied to claims 1-2, 4, 5, 10  above, and further in view of Domenico et al. page 1, and further in view of  “All you have to know about wax coatings….(Wax).
Claim 6 further requires that the food product has an aerobic plate count of 100 at the 4 weeks of claim 5, and claim 20 have an aerobic plate count of less than 300,  and that the layers of coating material and the outer skin affords the shelf life of 4 weeks, and claim 20,  12 weeks, and claim 7 that yeast count was less than 330 and the same for mold as in claim 8 and lactic acid bacteria as in claim 9, and claims 11-19 refer to the aerobic plate count, coliform. ecoli, Salmonella, yeast, mold and staphylococcus and lactic acid bacteria and listeria, which counts are determined at 12 weeks.   A chocolate coating is disclosed as in the reference to Alther, as in the above claims, and claim 20 only requires a flavored coating , it is seen that the reference to Alther with the continuous coating would yield the same results of protection from bacteria to yield a aerobic plate count of less than 300 as in claim 20 particularly, since that is the only ingredient on the fruit as claimed, so would have to perform this function.   For an example of how bacteria are reduced with chemicals in a coating, Domenico et al. discloses the effects of fungicides with hot water and wax on the shelf life of tomatoes (title).  The wax in the coating can contain a fungicide, or other chemicals (page 1, col. 3, top para. to bottom).  It would have been within the skill of the ordinary worker to use such a coating as disclosed by Domenico et al. on other fruits and vegetables, for its known function of reducing bacteria because  “Wax coatings” discloses  that artificial waxes are applied to fruit and in particularly apples (picture and page 1).  Therefore, it would have been obvious to coat apples with a fungicide containing wax, since it was shown by Wax Coatings in the composition of Domienico that combining wax coating with fungicides  would reduce fungi on fruit and it would have been obvious to add other bacteriocides for the function of reducing other bacteria as claimed, which would have extended the shelf life of the product.  Also, it would have been obvious to use a flavored coating material as disclosed by Alther in the composition of Ukai et al. and Domenico, which would have performed the function of coating the food product, so that it would have had a storage time of 12 weeks at 4 C, since the barrier to bacteria has been shown to be chocolate of Alther and would have  provided a shelf life of 12 weeks in the composition of the combined references absent a showing to the contrary.  

					ARGUMENTS
Applicant's arguments filed 3-10-21 have been fully considered but they are not persuasive. Applicants argue that as to the 112 rejection of claims 6-9, 12-19, 20 that Chapter 3… is readily available to the public on a particular website.  This information would not be readily available to the public on a bare reading of the application or patent nor is available Chapter 18 … for dependent claims 7, 8, 15 and 16, nor claim 9 and 18 in reference to the Compendium ….  Or the further claims to other references, since one would have to go to the website.  MPEP states that “where possible, claims are to be complete in themselves (2173.05 section 19).  As in claim 1, it is seen that it is enough to claim, that no bacteria can enter the product at a particular storage temperature for 12 weeks.  The particular source to how to determine such is not required.    Also, the source of how the number of bacteria are determined by the Compendium…. Is not required, as in claim 18 and 19.  These sources can be found by a reading of the specification.  
As to the art rejection, Applicants argue that the additional limitations have not been shown by the reference to Ukai et al.   Additional references have been added to fulfill this requirement.  
As to the reference to Domenico controlling salmonella for 12 weeks, as the composition has been shown it is seen that the amount of salmonella would have been controlled.  
The further arguments are moot due to references added to disclose the new limitations to the claims.  
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793       
	5-19-2021 HFH